 



Exhibit 10.4

LIMITED WAIVER AND AMENDMENT NO. 3

               This LIMITED WAIVER AND AMENDMENT NO. 3 (this “Amendment”), is
dated as of March 15, 2005, and is entered into by and among FLOWSERVE
RECEIVABLES CORPORATION, a Delaware corporation (“SPV”), FLOWSERVE US INC., a
Delaware corporation (“Flowserve”), FLOWSERVE CORPORATION, a New York
corporation (the “Provider” and together with SPV and Flowserve, the “Flowserve
Entities”), the funding sources party hereto as the financial institutions (the
“Financial Institutions”), JUPITER SECURITIZATION CORPORATION (together with the
Financial Institutions, the “Purchasers”), and JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as agent (the
“Agent”) for the Purchasers.

WITNESSETH:

               WHEREAS, SPV, Flowserve, the Purchasers and the Agent are parties
to that certain Receivables Purchase Agreement, dated as of October 7, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“RPA”);

               WHEREAS, SPV and Flowserve are parties to that certain
Receivables Sale Agreement, dated as of October 7, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “RSA”);

               WHEREAS, the Provider executed a Performance Undertaking dated as
of October 7, 2004 in favor of SPV (as amended, restated, supplemented or
otherwise modified from time to time, the “Performance Undertaking” and together
with the RSA and the RPA, the “Agreements”);

               WHEREAS, pursuant to (a) Section 7.1(a)(i)(A) of the RPA, SPV is
required to deliver audited financial statements of the Provider and various
other accompanying documents within 100 days after the end of each fiscal year
of the Provider, (b) Section 4.1(a)(i)(A) of the RSA, Flowserve is required to
deliver audited financial statements of the Provider and various other
accompanying documents within 100 days after the end of each fiscal year of the
Provider and (c) Section 7(a)(1) of the Performance Undertaking, the Provider is
required to deliver audited financial statements of the Provider and various
other accompanying documents within 100 days after the end of each fiscal year
of the Provider;

               WHEREAS, the Flowserve Entities have requested that the Agent and
the Purchasers (as assignees of SPV’s interests under the Performance
Undertaking and the RSA) waive any noncompliance with such requirements under
the Agreements with respect to the fiscal year ended December 31, 2004 until
September 30, 2005 and any consequences resulting from such noncompliance during
such period;

               WHEREAS, the Agent and the Purchasers have agreed to grant such
waivers on the terms and conditions set forth herein; and





--------------------------------------------------------------------------------



 



               WHEREAS, SPV, Flowserve, the Purchasers and the Agent desire to
amend the RPA on the terms and conditions set forth below;

               NOW THEREFORE, in consideration of the premises herein contained,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

               1. Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the RPA.

               2. Limited Waiver.

               (a) Subject to the terms and conditions set forth herein and in
reliance on the representations and warranties of the Flowserve Entities herein
contained, the Agent and the Purchasers hereby temporarily waive (i) compliance
with the requirement (A) under Section 7.1(a)(i)(A) of the RPA that the
financial statements of the Provider for the fiscal year ended December 31, 2004
delivered pursuant to Section 7.1(a)(i)(A) of the RPA are audited and
accompanied by an opinion of PricewaterhouseCoopers LLP, (B) under
Section 4.1(a)(i)(A) of the RSA that the financial statements of the Provider
for the fiscal year ended December 31, 2004 delivered pursuant to
Section 4.1(a)(i)(A) of the RSA are audited and accompanied by an opinion of
PricewaterhouseCoopers LLP and (C) under Section 7(a)(1) of the Performance
Undertaking that the financial statements for the fiscal year ended December 31,
2004 delivered pursuant to Section 7(a)(1) of the Performance Undertaking are
audited and accompanied by an opinion of PricewaterhouseCoopers LLP, (ii) any
consequences or further affirmative obligations of any Flowserve Entity under
any Agreement resulting from such noncompliance, and (iii) any Amortization
Event, Potential Amortization Event, Termination Event or Potential Termination
Event arising from an event of default under any agreement or instrument
evidencing or governing Material Indebtedness of any Flowserve Entity or any of
their respective Subsidiaries arising solely from the failure to provide similar
financial information (or opinions or certifications thereof) or annual or
quarterly public filings during or for the fiscal year ended December 31, 2004
or for the first three fiscal quarters of the fiscal year ending December 31,
2005; in each case, during the period from the date all the conditions precedent
to this Amendment under Section 5 have been satisfied through and including the
earlier to occur of (a) the date of delivery of audited financial statements for
the fiscal year ended December 31, 2004 and accompanying independent public
accountant’s opinion in accordance with Section 7.1(a)(i)(A) of the RPA, Section
4.1(a)(i)(A) of the RSA and Section 7(a)(1) of the Performance Undertaking to
the Agent, and (b) September 30, 2005; provided, however, all waivers and
accommodations made to the Flowserve Entities in this Section 2(a) shall be
rescinded and be null and void and of no force and effect upon the commencement
by any holder of Material Indebtedness of any Flowserve Entity or any their
respective Subsidiaries of any action exercising rights with respect to
collateral or rights to accelerate arising from any default or event of default
under any agreement or instrument evidencing or governing Material Indebtedness
any Flowserve Entity or any their respective Subsidiaries.

 



--------------------------------------------------------------------------------



 



               (b) The waivers set forth in Section 2(a) (the “Waiver”) shall be
limited precisely as written and relate solely to the noncompliance or temporary
noncompliance, as the case may be, by the Flowserve Entities with the provisions
of the Agreements in the manner and to the extent described above, and nothing
in this Waiver shall be deemed to:

     1. constitute a waiver of compliance by SPV with respect to
(i) Section 7.1(a)(i)(A) of the RPA in any other instance or (ii) any other
term, provision or condition of the RPA or any other Transaction Document;

     2. constitute a waiver of compliance by Flowserve with respect to
(i) Section 4.1(a)(i)(A) of the RSA in any other instance or (ii) any other
term, provision or condition of the RSA or any other Transaction Document;

     3. constitute a waiver of compliance by the Provider with respect to
(i) Section 7(a)(1) of the Performance Undertaking in any other instance or
(ii) any other term, provision or condition of the Performance Undertaking or
any other Transaction Document; or

     4. prejudice any right or remedy that SPV, the Agent or any Purchaser may
now have (except to the extent such right or remedy was based upon existing
defaults that will not exist after giving effect to this Waiver) or may have in
the future under or in connection with any Agreement or any other Transaction
Document.

               Except as expressly set forth herein, the terms, provisions and
conditions of each Agreement shall remain in full force and effect and in all
other respects are hereby ratified and confirmed.

               3. Amendment to the RPA. Subject to the satisfaction of the
conditions precedent set forth in Section 5 below, Section 9.1(l) of the RPA is
hereby amended and restated in its entirety to read as follows:

     “(l) The Reporting Completion Date with respect to (1) the Oracle system of
the Originator shall not have occurred by March 31, 2005 or (2) the Epic system
of the Originator shall not have occurred by May 31, 2005.”

               4. Representations and Warranties. Each of SPV, Flowserve and the
Provider represents and warrants, as to itself only and not as to the others,
that:

               (a) The representations and warranties of the Flowserve Entities
set forth in Agreements (other than the representation and warranty of the
Provider set forth in first sentence of Section 6(d) of the Performance
Undertaking with respect to the June 30, 2004 financial statements of the
Provider and its consolidated Subsidiaries) are true, correct and complete on
the date hereof as if made on and as of the date hereof and there exists no
Amortization Event, Potential Amortization Event, Termination Event or Potential
Termination Event on the date hereof, provided, that, in the case of any
representation or warranty in any Agreement that

 



--------------------------------------------------------------------------------



 



expressly relates to facts in existence on an earlier date, the reaffirmation
thereof under this Section 4(a) shall be made as of such earlier date.

               (b) The execution and delivery by SPV, Flowserve and the Provider
of this Amendment has been duly authorized by proper corporate proceedings of
SPV, Flowserve and the Provider and each of this Amendment and each Agreement,
as amended by this Amendment, constitutes the legal, valid and binding
obligation of SPV, Flowserve and the Provider, as applicable, enforceable
against such Person in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally.

               5. Conditions Precedent. This Amendment shall become effective as
of the date first written above upon the Agent’s receipt of each of the
following:

               (a) counterparts of this Amendment executed by SPV, the Provider,
Flowserve and each Purchaser; and

               (b) an amendment fee in an amount equal to $15,000 in immediately
available funds (which shall be fully earned and non-refundable as of the date
paid).

               6. Ratification. Each Agreement (in the case of the RPA, as
amended hereby) is hereby ratified, approved and confirmed in all respects.

               7. Reference to the Agreements. From and after the effective date
hereof, each reference any Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to such Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean such Agreement as
amended by this Amendment.

               8. Costs and Expenses. Each Flowserve Entity agrees to pay all
reasonable costs, fees and out-of-pocket expenses (including attorneys’ fees and
time charges of attorneys representing the Agent, which attorneys may be
employees of the Agent) incurred by the Agent in connection with the
preparation, execution and enforcement of this Amendment.

               9. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

               10. Execution of Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

               11. Reaffirmation of Performance Undertaking. The Provider
consents to the execution by SPV and Flowserve of this Amendment, reaffirms all
of its obligations under the

 



--------------------------------------------------------------------------------



 



Performance Undertaking and acknowledges and agrees that, after giving effect to
this Amendment, the Performance Undertaking remains in full force and effect and
is hereby ratified and confirmed.

               12. Delivery of Financial Statements. Each Flowserve Entity
hereby agrees to provide to the Agent within 100 days after the end of the
fiscal year of the Provider ended December 31, 2004, unaudited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows of the Provider showing the financial condition of the Provider and its
consolidated Subsidiaries as of the close of the fiscal year ended December 31,
2004 and the results of its operations and the operations of such Subsidiaries
during such year. SPV agrees that such financial statements shall be accompanied
with a certificate of an Authorized Officer of SPV certifying such statements
and certifying that no Amortization Event or Potential Amortization Event, has
occurred or, if such an Amortization Event or Potential Amortization Event has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto. Flowserve agrees that such
financial statements shall be accompanied with a certificate of an Authorized
Officer of Flowserve certifying such statements and certifying that no
Termination Event or Potential Termination Event, has occurred or, if such a
Termination Event or Potential Termination Event has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above:

                  FLOWSERVE RECEIVABLES
CORPORATION
 
                By:   /s/ John M. Nanos          

      Name:
Title:   John M. Nanos
Vice President
 
                FLOWSERVE US INC.
 
                By:   /s/ John M. Nanos          

      Name:
Title:   John M. Nanos
Vice President
 
                FLOWSERVE CORPORATION
 
                By:   /s/ John M. Nanos          

      Name:
Title:   John M. Nanos
Assistant Secretary
 
                JUPITER SECURITIZATION
CORPORATION
 
                By:   /s/ Leo Loughead          

      Name:   Leo Loughead

      Title:   Authorized Signer
 
                JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as a Financial Institution and as Agent
 
                By:   /s/ Leo Loughead          

      Name:   Leo Loughead

      Title:   Managing Director, Capital Markets

Signature Page to Limited Waiver and Amendment No. 3

 